   Case 2:20-cv-08848-DMG-PD Document 20-1 Filed 01/13/21 Page 1 of 1 Page ID #:103

Judge Dolly M. Gee
SCHEDULE OF PRETRIAL & TRIAL DATES (JURY TRIAL)

Case No.:     CV 20-8848-DMG (PDx)               Title:   Mark Seliger v. Penske Media Corporation

                               MATTER                                 COURT ORDERED DATE             TIME

TRIAL     [ ] Court [ x ] Jury                                               3-29-22                  8:30 a.m.
Duration Estimate: 3-4 days                                                 (Tuesday)

FINAL PRETRIAL CONFERENCE (FPTC)                                              3-1-22                  2:00 p.m.
4 wks before trial                                                          (Tuesday)


                               MATTER                                         COURT ORDERED DATE

Amended Pleadings and Addition of Parties Cut-Off (includes                             3-19-21
hearing of motions to amend)

Non-Expert Discovery Cut-Off                                                            8-3-21
(includes hearing of discovery motions)

Motion Cut-Off (filing deadline)                                                        11-5-21
Last hearing date for dispositive motions                                                1-7-22

Initial Expert Disclosure & Report Deadline                                             8-26-21

Rebuttal Expert Disclosure & Report Deadline                                            9-23-21

Expert Discovery Cut-Off (includes hearing of discovery motions)                        10-7-21

Settlement Conference Completion Date                                                   1-21-22

Joint Status Report re Settlement                                                       1-28-22

Motions in Limine Filing Deadline                                                       2-8-22

Opposition to Motion in Limine Filing Deadline                                          2-15-22

Proposed Pretrial Conference Order                                                      2-8-22

Contentions of Fact/Law                                                                 2-8-22

Pretrial Exhibit Stipulation                                                            2-8-22

Joint Exhibit List                                                                      2-8-22

Witness Lists & Joint Trial Witness Time Estimate Form                                  2-8-22

Agreed Statement of the Case                                                            2-8-22

Proposed Voir Dire Questions                                                            2-8-22

Joint Statement of Jury Instructions &                                                  2-8-22
Joint Statement of Disputed Instructions

Verdict Forms                                                                           2-8-22
